DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.
The Applicant argues at the last paragraph of page 7 that Ong fails to disclose “determining a quantity requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of network congestion associated with the SSID.”  This point of arguments is moot since the Examiner did not rely on Ong for the argued features.  
The Applicant further argues at the second paragraph of page 8 that preventing congestion by determining an excess of users connected to an AP based on SSID information, as described in Goldenstein, is not the same as “determining a quantity of requests, associated with a service set identifier (SSID)…, wherein the quantity is indicative of network congestion associated with the SSID,”  The network congestion determined in Goldenstein is with respect to an access point, and not a SSID.  The Examiner respectfully disagrees.  Also, it is unclear to the Examiner as to why the Applicant agrees with the Examiner that Goldenstein discloses determining network congestion with respect to an access point, and not a SSID.  Therefore, the Examiner respectfully suggests the Applicant to elaborate more about this issue in the next Response.  
Moreover, one of ordinary skilled in the art would conceptualize that SSID is the network name, or network identifier.  With respect to Goldenstein’s disclosure, paragraph 0040 discloses that the user equipment identifies the existence of Wi-Fi access points 2, and identify the respective SSIDs.  Thus, this teaching of Goldenstein clearly shows the relationship between the access point and SSID.  
The Applicant further argues that even though Goldenstein discloses how many users are connected to an access point, Goldenstein does not disclose “a quantity requests, associated with a SSID.”  The Examiner respectfully disagrees.  
Paragraph 0015 of Goldenstein discloses that the user authentication method starts with a request for access to the Wi-Fi network from the user equipment (UE).  Paragraph 0040 further discloses that the UE identify the SSID and requests for access to the identified network.  Hence, this teaching of Goldenstein reads on “a quantity requests, associated with a SSID” of claim language because the number of requests sent by the UE to a Wi-Fi network identified by the SSID, is in fact the number of requests associated with the SSID of claim language.  
Based on the above discussion, it should be clear to the Applicant that the combination of Ong and Goldenstein still reads on claim language.  Therefore, previous rejections are maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (hereinafter “Ong”, US 2018/0359764) in view of Goldenstein et al. (hereinafter “Goldenstein”, US 2021/0235235).
Regarding claim 1, Ong discloses a method comprising:
determining, based on the quantity being indicative of network congestion (i.e., the congestion level is measured by how many user devices 725 are connected to a particular SSID as described in paragraph 0071) and one or more SSID configuration criteria (i.e., step 913 of Fig. 9, and as described in paragraph 0080), one or more configuration changes associated with the one or more SSIDs (i.e., determining a change condition in step 1060 and as described in paragraphs 0090-0093. Also, see step 917 of Fig. 9); and
sending, to one or more computing devices, one or more messages indicating
the one or more configuration changes (i.e., transmission parameters change in
step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose: 
determining a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of network congestion associated with the SSID.
In a similar endeavor, Goldenstein discloses a method for activating, authenticating user.  Goldenstein also discloses:
determining a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of network congestion associated with the SSID (i.e., on the bases of the information of the SSID’s, the information on how many users are connected to each Wi-Fi access point is used to prevent congestion as described in paragraph 0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to
modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the device to
access to network while minimizing the impact of competing devices that share
communication over the same network channel.

Regarding claim 2, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein the one or more configuration
changes comprises at least one of:
one or more states associated with the one or more SSIDs, 
one or more beacon intervals associated with the one or more SSIDs, or
one or more beacon physical layer data rates associated with the one or more
SSIDs (i.e., increase or decrease the beacon broadcast frequency as described in
paragraph 0050).

Regarding claim 3, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein the network congestion is associated with:
a channel utilization rate associated with the SSIDs (i.e., congestion level 709 as
shown in Figs. 7A & 7B).

Regarding claim 4, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein the one or more SSID configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network, or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083);
wherein the Wi-Fi standard is associated with a level of network performance
(i.e., network quality as described in paragraph 0118).

Regarding claim 5, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein if the network congestion indicates high network congestion associated with the SSID (paragraphs 0051-0053), the one or more configuration changes comprises at least one of:
an increase to a priority associated with a second SSID of the one or more
SSIDs relative to the SSID, or
a decrease to a beacon interval of the one or more beacon intervals associated
with the second SSID (paragraphs 0056, and 0083).
Regarding claim 6, Ong and Goldenstein disclose all limitations recited within claims	as described above. Ong also discloses wherein if the network congestion indicates low network congestion associated with the SSID, the one or more
configuration changes comprises at least one of:
a decrease to a priority associated with a second SSID of the one or more SSIDs
relative to the SSID, or	
an increase to a beacon interval of the one or more beacon intervals associated
with the second SSID (paragraphs 0056, and 0083).

Regarding claim 7, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein if the network congestion indicates a low channel utilization rate associated with the SSID, the one or more
configuration changes comprises:
an increase to a beacon interval of the one or more beacon intervals associated
with the SSID, disabling the SSID, or
an increase to a beacon physical layer data rate of the one or more beacon
physical layer data rates associated with the SSID (paragraphs 0056, and 0083).

Regarding claim 8, Ong and Goldenstein disclose all limitations recited within claims as described above. Ong also discloses wherein if the network congestion indicates a high channel utilization rate associated with the SSID, the one or more
configuration changes comprises: 
a decrease to a beacon interval of the one or more beacon intervals associated
with the SSID, or	
a decrease to a beacon physical layer data rate of the one or more beacon
physical layer data rates associated with the SSID (paragraphs 0056, and 0083).

Regarding claim 10, Ong discloses a method comprising:
determining, based on the quantity being indicative of high network congestion and one or more SSID configuration criteria (i.e., step 913 of Fig. 9, and as described in paragraph 0080), one or more configuration changes associated with the one or more SSIDs (i.e., determining a change condition in step 1060 and as described in paragraph 0090), wherein the one or more configuration changes comprises a priority change associated with the SSID relative to the other SSIDs of the one or more SSIDs (i.e., SSID priority as described in paragraph 0051); and
sending, to one or more computing devices, one or more messages indicating
the one or more configuration changes (i.e., transmission parameters change in
step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose: 
receiving one or more messages indicating a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of high network congestion associated with the SSID.
In a similar endeavor, Goldenstein discloses a method for activating, authenticating user.  Goldenstein also discloses:
receiving one or more messages indicating a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of high network congestion associated with the SSID (i.e., on the bases of the information of the SSID’s, the information on how many users are connected to each Wi-Fi access point is used to prevent congestion as described in paragraph 0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to
modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the device to
access to network while minimizing the impact of competing devices that share
communication over the same network channel.

Regarding claim 11, Ong and Goldenstein disclose all limitations recited within
claims as described above. Ong also discloses wherein the high network congestion is
associated with:
a high channel utilization rate associated with the SSID (i.e., congestion level 709
as shown in Figs. 7A & 7B).	

Regarding claim 12, Ong and Goldenstein disclose all limitations recited within
claims as described above. Ong also discloses wherein the priority change is
associated with at least one of:
an increase to a priority associated with at least one of the other SSIDs, or
a decrease to a beacon interval of the one or more beacon intervals associated
with at least one of the other SSIDs (i.e., increase or decrease the beacon broadcast
frequency as described in paragraph 0050).

Regarding claim 13, Ong and Goldenstein disclose all limitations recited within
claims as described above. Ong also discloses wherein the one or more SSID
configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network
or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083);
wherein the Wi-Fi standard is associated with a level of network performance
(i.e., network quality as described in paragraph 0118).

Regarding claim 14, Ong and Goldenstein disclose all limitations recited within
claims as described above. Ong also discloses wherein if the high network congestion
indicates a high channel utilization rate associated with the SSID, the one or more
configuration changes further comprise:
a decrease to a beacon interval of the one or more beacon intervals associated
with the SSID, or	
a decrease to a beacon physical layer data rate of the one or more beacon
physical layer data rates associated with the SSID (paragraph 0083).

Regarding claim 15, Ong and Goldenstein disclose all limitations recited within
claims as described above. Ong also discloses wherein receiving one or more
messages comprises:
receiving, from the one or more computing devices, the one or more messages
(paragraph 0084).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Goldenstein, and further in view of Li et al. (hereinafter “Li”, US 2020/0217875).
Regarding claim 9, Ong, and Goldenstein disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Li discloses multiple network probing methods.  Li also discloses receiving, from the one or more computing devices, one or more messages comprising the quantity (i.e., a number of SSIDs to which the probe request is addressed as described in paragraph 0116 and as shown in Fig. 6).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate the request is addressed particular SSIDs.


Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong
in view of Goldenstein, and further in view of Forssell (US 2015/0189547).
Regarding claim 16, Ong discloses a method comprising:
determining, based on the high network congestion and one or more SSID
configuration criteria (i.e., step 913 of Fig. 9, and as described in paragraph 0080), one
or more configuration changes associated with the one or more SSIDs (i.e., determining
a change condition in step 1060 and as described in paragraph 0090. Also, see step
917 of Fig. 9); and
sending, to one or more computing devices, one or more messages indicating
the one or more configuration changes (i.e., transmission parameters change in
step 921, and as described in paragraph 0084).
Ong, however, does not expressly disclose:
receiving one or more messages indicating a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of high network congestion associated with the SSID; and
at least a change to a state associated with the SSIDs, wherein the change
comprises enabled or disabled.
In a similar endeavor, Goldenstein discloses a method for activating, authenticating user.  Goldenstein also discloses:
receiving one or more messages indicating a quantity of requests, associated with a service set identifier (SSID) of one or more SSIDs, received by one or more access points (APs) from one or more user devices, wherein the quantity is indicative of high network congestion associated with the SSID (i.e., on the bases of the information of the SSID’s, the information on how many users are connected to each Wi-Fi access point is used to prevent congestion as described in paragraph 0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to
modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the device to
access to network while minimizing the impact of competing devices that share
communication over the same network channel.
The combination of Ong and Goldenstein, however, does not expressly disclose the remaining features of this claim.
Furthermore, Forssell discloses dynamic hotspot access control. Forssell also
discloses at least a change to a state associated with an SSID of the one or more
SSIDs, wherein the change comprises enabled or disabled (paragraphs 0024, 0044 and
0055).
Therefore, it would have been obvious to one of ordinary skilled in the art to
modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to
connect to the network at the optimal level.

Regarding claim 17, Ong, Goldenstein, and Forssell disclose all limitations recited within claims as described above. Ong also discloses wherein the high network
congestion is associated with:
a high channel utilization rate associated with the SSID (i.e., congestion level 709
as shown in Figs. 7A & 7B).

Regarding claim 18, Ong, Goldenstein, and Forssell disclose all limitations recited within claims as described above. Ong also discloses wherein the one or more SSID configuration criteria comprise at least one of: an SSID priority, a type of Wi-Fi network or a Wi-Fi standard (i.e., priority assigned to SSID as described in paragraph 0083); 
wherein the Wi-Fi standard is associated with a level of network performance (i.e., network quality as described in paragraph 0118).

Regarding claim 19, Ong, Goldenstein, and Forssell disclose all limitations recited within claims as described above. Ong also discloses wherein if the high network congestion indicates a high channel utilization rate associated with the SSID, the one or more configuration changes further comprise:
a decrease to a beacon interval of the one or more beacon intervals associated
with the SSID, or	
a decrease to a beacon physical layer data rate of the one or more beacon
physical layer data rates associated with the SSID (paragraphs 0056 and 0083).

Regarding claim 20, Ong, Goldenstein, and Forssell disclose all limitations recited within claims as described above. Ong also discloses wherein receiving the one or more messages comprises:
receiving, from the one or more computing devices, the one or more messages
(paragraph 0084).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644